                         Case 4:19-cr-00172-JD Document 12 Filed 05/21/19 Page 1 of 1
                                            FEDERAL PUBLIC DEFENDER
                                               NORTHERN DISTRICT OF CALIFORNIA
                                                1301 CLAY STREET, SUITE 1350N
                                                     OAKLAND, CA 94612


STEVEN G. KALAR                                                                                   Telephone: (510) 637-3500
 Federal Public Defender                                                                                Fax: (510) 637-3507
ANGELA M. HANSEN
 Assistant Federal Public Defender




                                                     May 21, 2019


          By e-filing

          The Honorable Kandis A. Westmore
          United States District Court,
          Northern District of California
          1301 Clay Street, 3rd Floor
          Oakland, CA 94612


                    RE: United States v. David Cook, 19-CR-172 JD

          Your Honor:

                  After court today, I discovered that my office has an incurable conflict with David Cook’s
          case. I notified the United States Attorney’s Office and informed our panel coordinator that he
          will need a panel attorney appointed to represent him. For this reason, I respectfully request that
          this matter be placed back on the magistrate calendar tomorrow, May 22, 2019, at 9:30 a.m., for
          identification of counsel. In addition, I respectfully request that the Court hold the order for his
          return to Contra Costa County in abeyance until after his new counsel appears tomorrow.


                                                              Respectfully submitted,

                                                              STEVEN G. KALAR
                                                              Federal Public Defender
                                                              Northern District of California
                                                                   /s/ Angela M. Hansen
                                                              ANGELA MILELLA HANSEN
                                                              Assistant Federal Public Defender



          cc:       Jonathan Lee
                    Christopher Cannon
